Mr. Justice Smith delivered the opinion of the court. 2. Building and construction contracts, § 65*—when architect’s certificate conclusive as to performance. Where a contract provides that the architect’s final certificate shall be conclusive evidence of performance of the contract, such certificate, in an action of assumpsit brought thereon, is conclusive evidence, unless it is shown that it was obtained by fraud or mistake. 3. Judgment, § 106*—when judgment l>y default proper. Where averments of an affidavit of merits and set-off are no answer to a plaintiff’s claim based on a contract, and the admission of defendant render it unnecessary to introduce evidence to support the plaintiff’s claim, the court is authorized under sections 55, 56 of the Practice Act (J. & A. jflf 8592, 8593) to enter judgment as by default for the amount of the plaintiff’s claim.